Case: 21-30504      Document: 00516281426         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 14, 2022
                                  No. 21-30504
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Dschwadraa D. Wesley,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:20-CR-205-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Dschwadraa D.
   Wesley has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Wesley has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30504     Document: 00516281426          Page: 2   Date Filed: 04/14/2022




                                   No. 21-30504


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Wesley’s response. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                        2